Citation Nr: 1516752	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  10-04 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for renal cancer.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  

4.  Entitlement to service connection for multiple myeloma, to include as due to herbicide exposure and/or exposure to contaminated water at Camp Lejeune.

5.  Entitlement to service connection for renal cancer, to include as due to herbicide exposure and/or exposure to contaminated water at Camp Lejeune.

6.  Entitlement to service connection for bladder cancer, to include as secondary to renal cancer and/or exposure to contaminated water at Camp Lejeune.

7.  Entitlement to service connection for hepatitis C, to include as secondary to herbicide exposure.

8.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, type II.  


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, January 2009, and June 2013 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

The issue of entitlement to compensation benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida has been raised by the record in a January 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for hepatitis C and entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  An unappealed May 2002 Board decision denied the claim of service connection for renal cancer. 

2.  The evidence received since the May 2002 Board decision relates to unsubstantiated facts in the previously denied claim; and raises a reasonable possibility of substantiating the claim for service connection for renal cancer.

3.  With resolution of all reasonable doubt in his favor, the Veteran's diabetes mellitus, type II, is due to herbicide exposure during active duty service. 

4.  With resolution of all reasonable doubt in his favor, the Veteran's prostate cancer is due to herbicide exposure during active duty service.

5.  With resolution of all reasonable doubt in his favor, the Veteran's renal cancer is due to herbicide exposure during active duty service.

6.  With resolution of all reasonable doubt in his favor, the Veteran's bladder cancer is secondarily related to the Veteran's service-connected renal cancer.  

7.  With resolution of all reasonable doubt in his favor, the Veteran's multiple myeloma is due to herbicide exposure during active duty service.


CONCLUSIONS OF LAW

1.  The May 2002 Board decision denying service connection for renal cancer is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2002).  

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for renal cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria to establish service connection for diabetes mellitus, type II, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  The criteria to establish service connection for prostate cancer are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

5.  The criteria to establish service connection for renal cancer are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

6.  The criteria to establish service connection for bladder cancer are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

7.  The criteria to establish service connection for multiple myeloma are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for diabetes mellitus, type II, prostate cancer, renal cancer, bladder cancer, and multiple myeloma is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.


Merits of the Claims

I.  New and Material 

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's initial claim of entitlement to service connection for renal cancer was originally denied by a Board decision dating in May 2002.  The Veteran was notified in a letter dated in May 2002.  The basis for the original denial was a lack of a link between the Veteran's current diagnosis and service incurrence to include as due to herbicide exposure.  The Veteran did not appeal the decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2014).

The Veteran filed a claim to reopen in August 2007.  The Veteran was notified that a previous denial was based on a lack of a link to service.  The evidence added to the record since that denial included an opinion by a VA occupational environmental medicine specialist, various internet documents supporting the Veteran's contentions regarding the presence of Agent Orange at Subic Bay Naval Base, Philippines, a private medical opinion and various statements from the Veteran.  The Board has carefully reviewed the newly submitted evidence and found the evidence to be both new and material.  More specifically, the evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for renal cancer.  The evidence provided a link between the Veteran's renal cancer and his exposure to Agent Orange while serving at Subic Bay Naval Base, Philippines.

As the newly submitted evidence pertains to the reason for the prior denial and raises the reasonable possibility of substantiating the Veteran's underlying claim, his request to reopen the previously disallowed claim of entitlement to service connection for renal cancer is granted.  38 C.F.R. § 3.156(a).  

II.  Service Connection

The Veteran seeks service connection for diabetes mellitus, type II, prostate cancer, renal cancer, bladder cancer, and multiple myeloma which he contends was caused by his exposure to herbicides while stationed in Subic Bay Naval Base, Philippines, or alternatively as a result of exposure to contaminated water while stationed at Camp Lejeune.  With resolution of all reasonable doubt in his favor, the evidence links his claimed disorders to his exposure to Agent Orange while stationed at Subic Bay Naval Base, Philippines and the claims will be granted.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases."); see also 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Initially, the Veteran contends that his renal cancer, bladder cancer, and multiple myeloma are the result of exposure to contaminated water at Camp Lejeune.  In April 2010, VA's Director of Compensation and Pension Service issued Training Letter 10-03 which acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Effective September 24, 2014, VA amended its regulations in order to implement a statutory mandate that VA provide health care to certain veterans who served at Camp Lejeune for at least 30 days during the period beginning on January 1, 1957 and ending on December 31, 1987.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, § 102, 126 Stat. 1165, 1167-69.  The law requires VA to furnish hospital care and medical services for these veterans for certain illnesses and conditions that may be attributed to exposure to toxins in the water system at Camp Lejeune.

In this regard the Veteran was afforded a VA opinion from an environmental occupational medicine specialist dated in February 2013.  The examiner noted that the Veteran had spent 723 days at Camp Lejeune and estimated that the Veteran consumed 4 liters of water a day due to some outdoor work assignments.  The examiner determined, however, that there was no plausible connection between the Veteran's diagnoses of multiple myeloma, renal cancer or bladder cancer with his exposure history because the calculated exposure dose was several times below the median exposure level.  Therefore the examiner opined that more likely than not the diagnoses were not due to or aggravated by exposure to contaminated water at Camp Lejeune.   
The Veteran also contends that his diabetes mellitus, type II, prostate cancer, renal cancer, bladder cancer, and multiple myeloma are the result of exposure to Agent Orange while stationed at Subic Bay Naval Base, Philippines.  In the case of a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  

The record indicates that the Veteran did not serve in Vietnam, however, the Veteran contends that he was exposed to Agent Orange while stationed at the Subic Bay Naval base from December 1965 to June 1967.  The Veteran reported that his duties while stationed there included acting as a security guard and standing near a fence line that had been chemically defoliated.  The Veteran provided a statement in support from a fellow serviceman who corroborated the Veteran's statements that they had served in Subic Bay and that their additional duties did include standing guard duty at various places, including the piers, while barrels containing Agent Orange were unloaded from ships.  The Veteran stated that he was assigned to guard and check on barrels which he described as being spray painted with an orange stripe.

By regulation, VA does not recognize a presumption of exposure to herbicides based on service in the Philippines. VA and Department of Defense have identified countries where Agent Orange was used, and the Philippines is not one of the identified countries.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003 and VBA Fast Letter 09-20 (May 6, 2009).

In support of his claims, the Veteran has submitted an article dated in January 2005 which indicates that New Zealand had admitted supplying Agent Orange chemicals to the United States during the Vietnam War.  The article indicates that the chemical was sent to bases in Subic Bay, Philippines during the 1960s.  The article supports the Veteran's contentions that Agent Orange was stored at Subic Bay while the Veteran was stationed there.  

The Veteran also submitted prior Board decisions issued in different Veterans' cases in an effort to support his claim and to show that Agent Orange was present at Subic Bay.  Prior Board decisions are binding only on the specific case decided, and the decision cited has no precedential value in the instant case.  38 C.F.R. § 20.1303 (2014).  However, it is noted that those Veterans reported essentially the same information and details regarding their exposure that this Veteran now reports.

The Board notes that the Veteran has been diagnosed with diabetes mellitus, type II, prostate cancer, renal cancer, bladder cancer, and multiple myeloma.  Therefore the Veteran has a current diagnosis with regard to each of his claims and the requirements under 38 C.F.R. § 3.303 have been met in this regard.  

In further support of his contentions, the Veteran provided an opinion from a private examiner dated in January 2015.  The examiner, after reviewing the Veteran's file, noted the Veteran's contentions that he had served at Subic Bay and was exposed to Agent Orange while serving there.  The examiner also reviewed the Veteran's medical history.  Following a thorough review, the examiner opined that the Veteran's diabetes mellitus, type II and prostate cancer were caused by his exposure to Agent Orange.  He stated that this opinion was based on studies performed by the NAS and presumptions found in VA regulations.  He further based his opinion on the Veteran's report of substantial, direct exposure to Agent Orange, which contained dioxin, a known carcinogen.  The examiner opined that the exposure as described by the Veteran was sufficient to have caused his diabetes mellitus, type II, and prostate cancer.  

The examiner further opined that the Veteran's renal cancer was either caused by the exposure to Agent Orange, or the exposure to Agent Orange made the renal cancer more virulent.  The examiner reviewed the general risk factors for renal cancer and determined that because the Veteran did not have any of the general risk factors for renal cancer or hereditable basis for the disease.  The examiner further explained that he based this opinion on medical literature including the report of the Overton Brooks VA Medical Center and NAS studies on the health effects of herbicide agents.  He noted that the Overton Brooks VA Medical Center study established a link between Agent Orange and renal cancer and that the NAS studies did not affirmatively rule out a relationship between Agent Orange and renal cancer.  The NAS reports merely noted that there was no evidence one way or the other.  The examiner determined that given the lack of other risk factors and in conjunction with the Overton Brooks study, there was strong evidence that the Veteran's renal cancer was caused by his chemical exposure in service.

The examiner then addressed the Veteran's claim for bladder cancer and noted that the Veteran's bladder cancer was caused by metastasis of his renal cancer.  He based this opinion on the Veteran's medical records.  Specifically, the medical records from the Veteran's surgical pathology report indicated that his bladder cancer was urothelial, which is cancer that occurs at the junction of the ureter and the kidney.  The finding of urothelial cancer in the bladder is a finding of metastasis of the kidney cancer.  The examiner further noted that even the February 2013 VA examiner found that the Veteran's bladder cancer was a metastasis from the kidney.  

Finally the examiner noted that it was least as likely as not that the Veteran was exposed to Agent Orange in service because his medical course is consistent with exposure and in light of his personal and family medical history, it was least as likely as not that he was exposed to Agent Orange and this exposure caused his diabetes mellitus, type II, prostate cancer, and renal cancer.  In turn, the Veteran's renal cancer caused his bladder cancer.  

With regard to the Veteran's claim for multiple myeloma, if a Veteran was exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) list diseases that shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  Given the determination that the Veteran was likely exposed to Agent Orange and the presumption provided in 38 C.F.R. §§ 3.307 and 3.309 which includes multiple myeloma, it is presumed that the Veteran's multiple myeloma was caused by his exposure to Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e) (2014).  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the January 2015 private examiner's report, (2) the Veteran's various statements regarding his exposure to Agent Orange while stationed at Subic Bay Naval Base, Philippines, and (3) the supporting documentation regarding the Veteran's contentions.  Given the above stated facts, the evidence tends to show that the Veteran's current conditions are more likely than not related to or caused by the Veteran's exposure to Agent Orange or in the case of his bladder cancer, the result of a service-connected disability.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for diabetes mellitus, type II, prostate cancer, renal cancer, bladder cancer, and multiple myeloma is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for renal cancer, is reopened, and granted to that extent.

Service connection for diabetes mellitus, type II, is granted.

Service connection for prostate cancer is granted.  

Service connection for multiple myeloma is granted.

Service connection for renal cancer is granted.

Service connection for bladder cancer is granted.

REMAND

The Veteran contends that his hepatitis C is related to his active duty service and that he has peripheral neuropathy that is related to his now service-connected diabetes mellitus, type II.  Further development is required with regard to both of these claims.  

The Veteran's VA treatment records dating in September 2007 note a diagnosis of hepatitis C and various VA treatment records note complaints of pain and loss of feeling in his feet.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2014); See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's hepatitis C, in particular, whether the Veteran's hepatitis C is the result of his active duty service or any service-connected disorder or aggravated by the Veteran's service-connected disabilities.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the noted diagnosis of hepatitis C and the Veteran's contentions that his hepatitis C is related to his active duty service. 

   c.  All indicated tests and studies must be performed.

d.  The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e.  The examiner must provide an opinion as to whether the Veteran's hepatitis C is related to his active duty service, to include any exposure to an herbicide, or any service-connected disorder or aggravated by the Veteran's service-connected disorders.


f.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's bilateral hearing loss without speculation, he or she must state detailed reasons for this inability.  The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

2.  Schedule the Veteran for a VA examination to determine the etiology of any peripheral neuropathy, in particular, whether the Veteran has peripheral neuropathy is the result of his active duty service or his service-connected diabetes mellitus, type II or aggravated by his service-connected diabetes mellitus, type II

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the Veteran's contentions that he has numbness and pain in his feet that is related to either his active duty service or exposure to herbicides while in service; as well as his contentions that it is related to his now service-connected diabetes mellitus, type II. 

   c.  All indicated tests and studies must be performed.

d.  The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e.  The examiner must provide an opinion as to whether the Veteran has peripheral neuropathy that is related to his active duty service, to include any exposure to an herbicide, or related to or aggravated by his service-connected diabetes mellitus, type II.  

f.  The examiner must also provide an opinion as to whether the Veteran has peripheral neuropathy that is the caused by or aggravated by his service-connected diabetes mellitus, type II.

g.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

h.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's bilateral hearing loss without speculation, he or she must state detailed reasons for this inability.  The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


